DETAILED ACTION
This Office action is in response to the election filed on 12 July 2022. Claims 1-20 are pending in the application. Claim 15-20 have been withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-14 are readable, in the reply filed on 12 July 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, it is unclear what temperature is “a predetermined threshold temperature” or how it is determined.  In dependent claims 2, 3, 4, 7, 9, 10, and 12, it is unclear what is meant by “a predetermined peak wavelength” or how it is determined. In claims 2, 7, 10, and 12, it is unclear what is meant by “a predetermined intensity” or how it is determined. It is also unclear in dependent claim 7 as to what is meant by “a heating sequence including set points of the predetermined peak wavelength at corresponding set points of the predetermined intensity over corresponding predetermined time intervals”.  It is also unclear what is meant by “an absorbance cross section of the second material does not include the predetermined peak wavelength” in dependent claim 9.
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how the limitation recited in dependent claim 9 further limits the method of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wann et al., US 2015/0041918.
With respect to claim 1, Wann et al. disclose a method of fabricating a semiconductor device, shown in Figs. 15-18 and disclosed in paragraphs [0025]-[0030], comprising: 
providing a substrate 20 (see Figs. 1-6) including a first material 50 and a second material 40 disposed on a surface of the substrate, see Fig. 15 and paragraph [0028];
heating the substrate, the first material 50, and the second material 40 to a first temperature using a first heating process, the first temperature being less than a predetermined threshold temperature, see Fig. 16 and paragraph [0028]; and 
heating the first material 50 (after removal of the second material 40, see Fig. 17 and paragraph [0029]) to a second temperature using a second heating process, the second heating process heating the first material more than the second material (since the second material 50 has been removed), the second temperature being less than the predetermined threshold temperature, see Fig. 18 and paragraph [0030]. 
With respect to claim 2, Wann et al. disclose in paragraph [0021] that the annealing is performed using, for example, thermal soaking, spike annealing, flash annealing, laser annealing, or the like. Inherently, laser annealing of the first material 50 during the second heating process would comprise irradiating the first material 50 with a laser having a predetermined peak wavelength at a predetermined intensity to achieve a temperature in the range of  250 oC to 450 oC (as disclosed in paragraph [0030]).  Alternately, it would have been obvious to the skilled artisan that laser annealing of the first material 50 during the second heating process would comprise irradiating the first material 50 with a laser having a predetermined peak wavelength at a predetermined intensity to achieve a temperature in the range of  250 oC to 450 oC (as disclosed in paragraph [0030]).  
With respect to claim 5, Wann et al. disclose executing a deposition process after heating the first material 40 to deposit metal layer 42, see Fig. 18 and paragraphs [0019] and [0030]. 
With respect to claim 6, Wann et al. disclose 6 repeating the steps of heating the first material 50 using the second heating process and executing a deposition process, that is, the deposition of contact plug 48 which fills contact opening 38, as shown in Fig. 20.
With respect to claim 8, since Wann et al. disclose that the second material 40 is removed prior to the second heating process (see paragraph [0029]), the second heating process heats the first material 50 without heating the second material 40.
With respect to claim 12, Wann et al. disclose in paragraph [0021] that the annealing is performed using, for example, thermal soaking, spike annealing, flash annealing, laser annealing, or the like.  Inherently, laser annealing in the second heating process would include using a tunable laser anneal system configured to emit at the predetermined peak wavelength and the predetermined intensity. Alternately, it would have been obvious to the skilled artisan that laser annealing in the second heating process would include using a tunable laser anneal system configured to emit at the predetermined peak wavelength and the predetermined intensity.
With respect to claim 14, Wann et al. disclose that the first material 50 is silicon or silicon germanium, see paragraph [0027].

Claims 3, 4, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wann et al., US 2015/0041918, as applied above.
With respect to claim 3, although Wann et al. disclose in paragraph [0021] that the annealing is performed using, for example, thermal soaking, spike annealing, flash annealing, laser annealing, or the like, Wann et al. fail to disclose adjusting the predetermined peak wavelength of the second heating process while heating the first material. However, it would have been obvious to the skilled artisan that different laser could have been used in the first and second heating processes, thereby adjusting the predetermined peak wavelength of the second heating process while heating the first material 50.
With respect to claim 4, Wann et al. disclose that the epitaxy regions 30 can comprise a dopant (see paragraph [0026]). During the first heating process, it would have been obvious that some of the dopant in the epitaxy regions 30 would diffuse into first material 50. Therefore, it would have been obvious to the skilled artisan that determining a dopant concentration in the first material 50, wherein the predetermined peak wavelength of the second heating process is adjusted based on the dopant concentration in the first material, in order to control diffusion of dopants from epitaxy regions 30 into first material 50.
With respect to claim 7, Wann et al. disclose in paragraph [0021] that the annealing is performed using, for example, thermal soaking, spike annealing, flash annealing, laser annealing, or the like. Since the laser used in laser heating will have a wavelength and intensity, it would have been obvious to the skilled artisan that heating the first material 50 using the second heating process follows a heating sequence including set points of the predetermined peak wavelength at corresponding set points of the predetermined intensity over corresponding predetermined time intervals.
With respect to claim 9, in the method of Wann et al., the first material is silicon germanium (see paragraphs [0027] and [0028]). Therefore, it would have been within the purview of the skilled artisan that an absorbance cross section of the second material does not include the predetermined peak wavelength.
With respect to claim 13, since lasers have associated wavelengths, it would have been obvious to the skilled artisan that the laser used in the laser annealing in the second heating process could have had the predetermined peak wavelength in the range of from 700 nm to 2,000 nm.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wann et al., US 2015/0041918, as applied above to claim 2 above, further in view of More et al., US 2019/0165124, cited by Applicant on the Information Disclosure Statement submitted on 04 November 2021.
Wann et al. is applied as above. Although Wann et al. disclose in paragraph [0021] that the annealing is performed using, for example, thermal soaking, spike annealing, flash annealing, laser annealing, or the like, Wann et al. fail to disclose that the second heating process includes using a tunable microwave anneal system configured to emit at the predetermined peak wavelength and the predetermined intensity. More et al. disclose that annealing of a source/drain region can comprise one or more annealing processes such as microwave annealing (MWA) process, microsecond annealing (OSA) process, rapid thermal annealing (RTA) process, dynamic spike annealing (DSA) process, melting laser annealing (MLA) process, and/or other suitable annealing processes. Since microwave annealing and laser annealing are functionally equivalent methods used to anneal the source/drain regions in a finFET, it would have been obvious to the skilled artisan that the second heating process in the known method of Wann et al. could include using a tunable microwave anneal system configured to emit at the predetermined peak wavelength and the predetermined intensity. 
With respect to claim 11, it would have been obvious to the skilled artisan that a range for the predetermined peak wavelength of the tunable microwave anneal system emission could be from 42 to 150 millimeters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various of methods of heating a substrate having first and second materials formed thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822